Citation Nr: 0928382	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-22 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD), prior to 
May 3, 2000.  

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD, from May 3, 2000.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1978 
and from April 1985 to June 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the VA RO in Boston, Massachusetts, which implemented a 
September 2004 Board decision by granting service connection 
for PTSD and assigning a 30 percent evaluation, effective 
from January 20, 1999, a temporary 100 percent evaluation for 
hospitalization, effective from January 15, 2003 to February 
28, 2003, and a 30 percent evaluation, effective from March 
1, 2003.  During the course of his appeal, the Veteran was 
afforded a RO hearing before a Decision Review Officer (DRO) 
in March 2006.  The Board notes that a March 2006 rating 
decision, issued in April 2006, granted an increase to 50 
percent, effective from March 1, 2003.  

Of preliminary importance, because the claim for a higher 
rating for the Veteran's service-connected PTSD involves a 
request for a higher rating following the grant of service 
connection, the Board has characterized the claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  

Finally, the Board notes that a May 2006 rating decision 
granted total disability rating based on individual 
unemployability (TDIU).  




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  Prior to May 3, 2000, the Veteran's PTSD was manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to symptoms such 
as depressed mood, anxiety, suspiciousness, and chronic sleep 
impairment.  

3.  Since May 3, 2000, the Veteran's PTSD has been manifested 
by occupational and social impairment with occasional 
deficiencies in most areas, to include work and family 
relations, due to symptoms such as suicidal ideation, and 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting). 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD, prior to May 3, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2008).

2.  With all reasonable doubt resolved in favor of the 
Veteran, the criteria for a 70 percent rating for PTSD, from 
May 3, 2000, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.130, DC 9411 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in October 2005, April 2006, 
and October 2006, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the 
April 2006 and October 2006 notice letters informed the 
Veteran as to disability ratings and effective dates.  The 
claim was last readjudicated via an April 2006 statement of 
the case (SOC).  

As the notice regarding the requirements delineated in 
Dingess came after the initial adjudication of the claim, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing 
deficiency was remedied by the fact that the Veteran's claim 
was readjudicated by the RO in April 2006, after proper VCAA 
notice was provided and after the Veteran had an opportunity 
to respond.  Further, there is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim, as evidenced by the Veteran's 
representative's July 2009 Appellant's Brief.   Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the Veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter on appeal, 
at this juncture.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board concludes that the duty to notify has been 
met.  
 
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
VA examination reports.  Also of record and considered in 
connection with the appeal is oral testimony presented by the 
Veteran during his March 2006 RO hearing, along with various 
written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


General Legal Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  


Specific Legal Criteria-Rating Mental Disorders

A.  PTSD

100%	Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name;  

70%	Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability 
to establish and maintain effective relationships;  

50%	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships;  

30 %	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often( chronic impairment, mild memory loss 
(such as forgetting names, directions, recent 
events).  

38 C.F.R. § 4.130, DC 9411, 9440 (2008).


Global Assessment of Functioning (GAF) 

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes] (2008).  


Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Legal Analysis

As noted in the Introduction of this decision, by rating 
action of November 2004, the RO granted service connection 
for PTSD and assigned an initial 30 percent rating, effective 
from January 20, 1999, a temporary 100 percent evaluation for 
hospitalization, effective from January 15, 2003 to February 
28, 2003, and a 30 percent evaluation, effective from March 
1, 2003.  The Board notes that the temporary 100 percent 
evaluation assigned in the November 2004 decision, for 
hospitalization over 21 days from January 15, 2003 through 
February 28, 2003, is not in dispute or a matter before the 
Board in this appeal.  

The Veteran contends that he is entitled to a higher initial 
evaluation for his PTSD.  He essentially claims that this 
disability is more severe than is currently contemplated by 
the 30 percent rating, effective from January 20, 1999 to 
March 1, 2003, and 50 percent rating, effective from March 1, 
2003.  The Veteran describes symptoms of depression, 
intrusive thoughts, chronic sleep disturbance, panic attacks, 
hypervigilance, and intermittent suicidal ideation, along 
with multiple instances of hospitalization for suicidal 
ideation, severe depression, and suicide attempts.  These 
assertions are supported by oral testimony provided by the 
Veteran and his representative in his March 2006 DRO hearing, 
which corroborates his reported symptomatology.  


A. Prior to May 3, 2000

After considering the totality of the evidence of record, the 
Board finds that the criteria for an evaluation in excess of 
30 percent, prior to May 3, 2000, have not been met.  In this 
regard, VA treatment records, dated from April 1998 to May 
2000, showed that the Veteran generally complained of 
depressed affect and irritable mood, and was diagnosed with 
alcohol abuse, major depressive disorder, and PTSD.  

In conjunction with the current appeal, the Veteran underwent 
a VA PTSD examination, dated in June 1999, where he reported 
symptoms of re-experiencing, feelings of rage, feelings of 
detachment, exaggerated startle response, and hypervigilance.  
On mental status examination, the examiner observed that the 
Veteran was cooperative and friendly during the interview, 
and that he appeared to be of above average intelligence, he 
was verbal and articulate, his speech was appropriate, his 
memory function was within normal limits, his judgment 
appeared to be good, there was no evidence of any major 
thought disturbance, and he was oriented to time, place and 
person.  The examiner noted that the Veteran's affect was 
that of an anxious, agitated individual who was subject to 
mood variations and could be quite agitated when pressed.  
Moreover, the Veteran displayed a very high fight or flight 
response pattern in his repertoire of behavior, his motor 
activity was agitated and restless, and he reported 
difficulty sleeping, emotional numbing, easy startle 
response, and that he could be angered easily.  The Veteran 
denied any homicidal or suicidal ideation, and reported that 
he held a job with the Boston Police Department.  The 
examiner assigned a GAF score of 60, and opined that based on 
a current presentation of symptoms, the Veteran met the 
criteria for PTSD.  

Considering the aforementioned evidence in light of the 
applicable rating criteria, the Board finds that the findings 
prior to May 3, 2000 provide no basis for more than the 
assigned 30 percent rating.  The pertinent medical evidence 
collectively reflects that, during the time frame in 
question, the Veteran's PTSD was characterized, primarily, by 
sleep disorder, sad and irritable mood, anxiety, 
hypervigilance, and exaggerated startle response.  The Board 
finds that these symptoms more nearly approximate 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, the level of impairment 
contemplated in the initial 30 percent disability rating.  
Moreover, the June 1999 VA PTSD examination report shows no 
evidence of any major thought disturbance, and he was 
assigned a GAF score of 60, reflecting more moderate 
symptoms.  Notably, the Veteran was employed at the time of 
the June 1999 VA examination.  Thus, the Board finds that the 
record supports the conclusion that a 30 percent but no 
higher rating for PTSD is warranted for the period prior to 
May 3, 2000.  

In short, the Board finds that the evidence is indicative of 
no greater impairment than that contemplated by the initial 
30 percent rating assigned for PTSD for the period prior to 
May 3, 2000.  As the criteria for the next higher, 50 
percent, rating were not met during this period, it logically 
follows that the criteria for higher rating of 70 percent and 
100 percent likewise are not met for this time frame.  


B.  Since May 3, 2000

The Board finds that, since May 3, 2000, the Veteran meets 
the criteria for a 70 percent disability rating under DC 
9411.  

Significantly, a VA PTSD/psychology note, dated on May 3, 
2000, indicates the Veteran reported his symptoms worsened 
after he was trapped under water and ice in a job-related 
incident.  The VA psychologist assessed the Veteran with 
severe PTSD and depression, and noted that his Mississippi 
PTSD scale and PTSD Symptom Checklist were well above the 
cut-off, and that his MMPI profile and P-K scores also 
supported this.  Further, his Beck depression score was in 
the extremely severe range.  The psychologist noted that the 
Veteran was unable to return to work.  

VA and private treatment records, beginning with the May 3, 
2000 treatment record to February 2006, indicate diagnoses of 
and treatment for severe PTSD, major depressive disorder, 
alcohol abuse in remission, closed head injury with 
neuropsychiatric deficits, bouts of physical violence against 
his former spouse, compromised judgment and insight, vague 
auditory hallucinations, and multiple occurrences of active 
suicidal ideation and suicide attempts, for which he has been 
hospitalized on numerous occasions, and has been prescribed 
various medications and undergone extensive counseling.  
Moreover, the Board notes that a February 2002 VA treatment 
report reflects that the Veteran dropped out of his school 
program due to confusion and memory loss related to the 
aforementioned post-accident head traumas and his PTSD.  
Significantly, the Veteran's GAF scores for this period of 
time have ranged from 15 to 60, indicating symptoms ranging 
from some danger of hurting one's self or others, to behavior 
which is considerably influenced by delusions or 
hallucinations, serious impairment in communication or 
judgment, and/or inability to function in almost all areas, 
to more moderate symptoms or moderate difficulty in social, 
occupational, and/or school functioning.  

Notably, in October 2005, the Veteran underwent a second VA 
PTSD examination.  On mental status examination, the Veteran 
was observed to be anxious, alert, and well-groomed, with no 
evidence of a thought disorder, but with perseverative 
speech.  The examiner noted that the Veteran last had 
significant suicidal ideation in September 2004.  He denied 
hallucinations, ideas of reference, and homicidal ideation, 
and was able to maintain his activities of daily living.  His 
eye contact was found to be diminished in the session, but 
his behavior was deemed appropriate.  Further, the Veteran 
endorsed symptoms that include delusions involving his cell 
phone making noises, anxiety escalating to panic, depression 
rated as a 7 on a scale of 10, sleeplessness, avoidance of 
crowds, avoidance of people, isolation, and emotional 
anesthesia, along with persistent nightmares.  The examiner 
noted that these symptoms were exacerbated by traumatic 
events that occurred post-service while the Veteran was 
employed as a police officer.  The Veteran was assigned a GAF 
score of 43, reflecting serious symptoms, and was diagnosed 
with PTSD, chronic, and moderate to severe; major depression 
with psychotic features by history; intermittent alcohol 
abuse by history in early remission; and dementia not 
otherwise specified secondary to closed head injury.  

Based on the above evidence, the Board finds that a 
disability rating in excess of 70 percent is not warranted 
for any period of increased rating claim.  As noted above, 
the maximum rating of 100 percent requires total occupational 
and social impairment.  VA treatment records and examinations 
show no gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, inability to maintain 
personal hygiene, or disorientation to time or place.  Thus, 
for all the foregoing reasons, the Board finds that a 70 
percent, but no higher, rating for PTSD, is warranted.  

As indicated above, the Board has favorably applied the 
benefit-of-the-doubt doctrine in reaching the decision to 
award the 70 percent rating from May 3, 2000, but finds that 
the preponderance of the evidence is against assignment of a 
rating greater than 30 percent prior to that date.  See 38 
U.S.C.A. § 5107 (b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 30 percent for PTSD, for the 
period prior to May 3, 2000, is denied.  

A 70 percent rating for PTSD is granted from May 3, 2000, 
subject to the legal authority governing the payment of VA 
compensation benefits.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


